Case 2:19-cv-09223-MWF-RAO Document 1 Filed 10/28/19 Page 1 of 7 Page ID #:1




  1     CENTER FOR DISABILITY ACCESS
        Ray Ballister Jr., Esq., SBN 111282
  2     Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
  3     Dennis Price, Esq., SBN 279082
        Mail: 8033 Linda Vista Road, Suite 200
  4     San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
  5     phylg@potterhandy.com
  6     Attorneys for Plaintiff
  7
  8
                                UNITED STATES DISTRICT COURT
  9                            CENTRAL DISTRICT OF CALIFORNIA
 10
 11     Luis Villegas,                           Case No.

 12               Plaintiff,
                                                 Complaint For Damages And
 13       v.                                     Injunctive Relief For Violations
                                                 Of: American’s With Disabilities
 14     Duc Tran, in individual and              Act; Unruh Civil Rights Act
        representative capacity as trustee of
 15     The MDRLL Trust dated
        12/15/2017;
 16     Mai Nhu Tran, in individual and
        representative capacity as trustee of
 17     The MDRLL Trust dated
        12/15/2017;
 18     JEM D, Inc., a California
        Corporation; and Does 1-10,
 19
                  Defendants.
 20
 21
            Plaintiff Luis Villegas complains of Duc Tran, in individual and
 22   representative capacity as trustee of The MDRLL Trust dated 12/15/2017;
 23
      Mai Nhu Tran, in individual and representative capacity as trustee of The
 24
      MDRLL Trust dated 12/15/2017; JEM D, Inc., a California Corporation; and
 25   Does 1-10 (“Defendants”), and alleges as follows:
 26
 27
        PARTIES:
 28     1. Plaintiff is a California resident with physical disabilities. He is a


                                            1

      Complaint
Case 2:19-cv-09223-MWF-RAO Document 1 Filed 10/28/19 Page 2 of 7 Page ID #:2




  1   paraplegic who cannot walk and who uses a wheelchair for mobility.
  2     2. Defendants Duc Tran and Mai Nhu Tran, in individual and
  3   representative capacity as trustee of The MDRLL Trust dated 12/15/2017,
  4   owned the real property located at or about 4204 Tweedy Blvd., South Gate,
  5   California, in July 2019.
  6     3. Defendants Duc Tran and Mai Nhu Tran, in individual and
  7   representative capacity as trustee of The MDRLL Trust dated 12/15/2017,
  8   own the real property located at or about 4204 Tweedy Blvd., South Gate,
  9   California, currently.
 10     4. Defendant JEM D, Inc. owned Chevron located at or about 4204
 11   Tweedy Blvd., South Gate, California, in July 2019.
 12     5. Defendant JEM D, Inc. owns Chevron (“Gas Station”) located at or
 13   about 4204 Tweedy Blvd., South Gate, California, currently.
 14     6. Plaintiff does not know the true names of Defendants, their business
 15   capacities, their ownership connection to the property and business, or their
 16   relative responsibilities in causing the access violations herein complained of,
 17   and alleges a joint venture and common enterprise by all such Defendants.
 18   Plaintiff is informed and believes that each of the Defendants herein,
 19   including Does 1 through 10, inclusive, is responsible in some capacity for the
 20   events herein alleged, or is a necessary party for obtaining appropriate relief.
 21   Plaintiff will seek leave to amend when the true names, capacities,
 22   connections, and responsibilities of the Defendants and Does 1 through 10,
 23   inclusive, are ascertained.
 24
 25     JURISDICTION & VENUE:
 26     7. The Court has subject matter jurisdiction over the action pursuant to 28
 27   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 28   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.


                                             2

      Complaint
Case 2:19-cv-09223-MWF-RAO Document 1 Filed 10/28/19 Page 3 of 7 Page ID #:3




  1     8. Pursuant to supplemental jurisdiction, an attendant and related cause
  2   of action, arising from the same nucleus of operative facts and arising out of
  3   the same transactions, is also brought under California’s Unruh Civil Rights
  4   Act, which act expressly incorporates the Americans with Disabilities Act.
  5     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
  6   founded on the fact that the real property which is the subject of this action is
  7   located in this district and that Plaintiff's cause of action arose in this district.
  8
  9     FACTUAL ALLEGATIONS:
 10     10. Plaintiff went to the Gas Station in July 2019 with the intention to avail
 11   himself of its goods or services and to assess the business for compliance with
 12   the disability access laws.
 13     11. The Gas Station is a facility open to the public, a place of public
 14   accommodation, and a business establishment.
 15     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 16   to provide accessible parking.
 17     13. On information and belief, the defendants currently fail to provide
 18   accessible parking.
 19     14. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 20   to provide accessible paths of travel inside the Gas Station store.
 21     15. On information and belief, the defendants currently fail to provide
 22   accessible paths of travel inside the Gas Station store.
 23     16. Plaintiff personally encountered these barriers.
 24     17. By failing to provide accessible facilities, the defendants denied the
 25   plaintiff full and equal access.
 26     18. The failure to provide accessible facilities created difficulty and
 27   discomfort for the Plaintiff.
 28     19. The defendants have failed to maintain in working and useable


                                                3

      Complaint
Case 2:19-cv-09223-MWF-RAO Document 1 Filed 10/28/19 Page 4 of 7 Page ID #:4




  1   conditions those features required to provide ready access to persons with
  2   disabilities.
  3     20. The barriers identified above are easily removed without much
  4   difficulty or expense. They are the types of barriers identified by the
  5   Department of Justice as presumably readily achievable to remove and, in fact,
  6   these barriers are readily achievable to remove. Moreover, there are numerous
  7   alternative accommodations that could be made to provide a greater level of
  8   access if complete removal were not achievable.
  9     21. Plaintiff will return to the Gas Station to avail himself of its goods or
 10   services and to determine compliance with the disability access laws once it is
 11   represented to him that the Gas Station and its facilities are accessible.
 12   Plaintiff is currently deterred from doing so because of his knowledge of the
 13   existing barriers and his uncertainty about the existence of yet other barriers
 14   on the site. If the barriers are not removed, the plaintiff will face unlawful and
 15   discriminatory barriers again.
 16     22. Given the obvious and blatant nature of the barriers and violations
 17   alleged herein, the plaintiff alleges, on information and belief, that there are
 18   other violations and barriers on the site that relate to his disability. Plaintiff will
 19   amend the complaint, to provide proper notice regarding the scope of this
 20   lawsuit, once he conducts a site inspection. However, please be on notice that
 21   the plaintiff seeks to have all barriers related to his disability remedied. See
 22   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 23   encounters one barrier at a site, he can sue to have all barriers that relate to his
 24   disability removed regardless of whether he personally encountered them).
 25
 26
 27
 28


                                                4

      Complaint
Case 2:19-cv-09223-MWF-RAO Document 1 Filed 10/28/19 Page 5 of 7 Page ID #:5




  1   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
  2   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
  3   Defendants.) (42 U.S.C. section 12101, et seq.)
  4     23. Plaintiff re-pleads and incorporates by reference, as if fully set forth
  5   again herein, the allegations contained in all prior paragraphs of this
  6   complaint.
  7     24. Under the ADA, it is an act of discrimination to fail to ensure that the
  8   privileges, advantages, accommodations, facilities, goods and services of any
  9   place of public accommodation is offered on a full and equal basis by anyone
 10   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 11   § 12182(a). Discrimination is defined, inter alia, as follows:
 12            a. A failure to make reasonable modifications in policies, practices,
 13                or procedures, when such modifications are necessary to afford
 14                goods,    services,    facilities,   privileges,    advantages,   or
 15                accommodations to individuals with disabilities, unless the
 16                accommodation would work a fundamental alteration of those
 17                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 18            b. A failure to remove architectural barriers where such removal is
 19                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 20                defined by reference to the ADA Standards.
 21            c. A failure to make alterations in such a manner that, to the
 22                maximum extent feasible, the altered portions of the facility are
 23                readily accessible to and usable by individuals with disabilities,
 24                including individuals who use wheelchairs or to ensure that, to the
 25                maximum extent feasible, the path of travel to the altered area and
 26                the bathrooms, telephones, and drinking fountains serving the
 27                altered area, are readily accessible to and usable by individuals
 28                with disabilities. 42 U.S.C. § 12183(a)(2).


                                              5

      Complaint
Case 2:19-cv-09223-MWF-RAO Document 1 Filed 10/28/19 Page 6 of 7 Page ID #:6




  1     25. When a business provides paths of travel, it must provide accessible
  2   paths of travel.
  3     26. Here, accessible paths of travel have not been provided.
  4     27. When a business provides parking for its customers, it must provide
  5   accessible parking.
  6     28. Here, accessible parking has not been provided.
  7     29. The Safe Harbor provisions of the 2010 Standards are not applicable
  8   here because the conditions challenged in this lawsuit do not comply with the
  9   1991 Standards.
 10     30. A public accommodation must maintain in operable working condition
 11   those features of its facilities and equipment that are required to be readily
 12   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 13     31. Here, the failure to ensure that the accessible facilities were available
 14   and ready to be used by the plaintiff is a violation of the law.
 15
 16   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 17   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 18   Code § 51-53.)
 19     32. Plaintiff repleads and incorporates by reference, as if fully set forth
 20   again herein, the allegations contained in all prior paragraphs of this
 21   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 22   that persons with disabilities are entitled to full and equal accommodations,
 23   advantages, facilities, privileges, or services in all business establishment of
 24   every kind whatsoever within the jurisdiction of the State of California. Cal.
 25   Civ. Code §51(b).
 26     33. The Unruh Act provides that a violation of the ADA is a violation of the
 27   Unruh Act. Cal. Civ. Code, § 51(f).
 28     34. Defendants’ acts and omissions, as herein alleged, have violated the


                                               6

      Complaint
Case 2:19-cv-09223-MWF-RAO Document 1 Filed 10/28/19 Page 7 of 7 Page ID #:7




  1   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
  2   rights to full and equal use of the accommodations, advantages, facilities,
  3   privileges, or services offered.
  4      35. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
  5   discomfort or embarrassment for the plaintiff, the defendants are also each
  6   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
  7   (c).)
  8
  9             PRAYER:
 10             Wherefore, Plaintiff prays that this Court award damages and provide
 11   relief as follows:
 12           1. For injunctive relief, compelling Defendants to comply with the
 13   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 14   plaintiff is not invoking section 55 of the California Civil Code and is not
 15   seeking injunctive relief under the Disabled Persons Act at all.
 16           2. Damages under the Unruh Civil Rights Act, which provides for actual
 17   damages and a statutory minimum of $4,000 for each offense.
 18           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 19   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 20
 21   Dated: October 23, 2019              CENTER FOR DISABILITY ACCESS
 22
                                           By:
 23
 24                                        ____________________________________
 25                                               Russell Handy, Esq.
                                                  Attorney for plaintiff
 26
 27
 28


                                                 7

      Complaint
